Opinion issued October 17, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00811-CV
____________

IN RE PATTI WHEAT, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Patti Wheat, has filed a petition for writ of mandamus complaining of
Judge McCorkle's (1) July 8, 2002 order, granting real party in interest Andon
Specialities, Inc.'s petition to depose relator under Tex. R. Civ. P. 202.1(b).  We deny
the petition.
	Relator filed a complaint with the Equal Employment Opportunity Commission
("EEOC") alleging that real party in interest has violated Title VII of the Civil Rights
Act of 1964, 41 U.S.C. sec. 2000e, et seq. and the Texas Commission on Human
Rights Act.  Specifically, relator alleged that real party in interest was guilty of sexual
harassment.  Real party in interest filed a petition for a Rule 202 deposition on the
basis that it needed to investigate a potential claim or suit.  Relator filed a Motion to
Quash and Protective Order, urging that the deposition was not necessary at this time
because any information real party in interest needed could be obtained from the
EEOC.  Real party in interest's petition was granted on July 8, 2002.  Relator filed
this petition for writ of mandamus on August 2, 2002.  We find no basis on which to
hold that the trial court abused its discretion in ordering the deposition of relator.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Lamar McCorkle, judge of the 133rd District Court of  Harris
County, Texas.  The underlying petition is styled In re Andon Specialities, Inc. , trial court
cause no. 2002-24570.